Citation Nr: 1042638	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-27 203	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to 
include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel





INTRODUCTION

The Veteran served in active duty from November 1952 to October 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decision issued in November 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  This appeal was previously remanded in 
May 2009 and now returns for further appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The Veteran was exposed to asbestos during service; did not 
have continuous symptoms of asbestosis after service separation; 
does not have an asbestos-related pulmonary disorder; and the 
currently diagnosed pulmonary disability is not related to any 
in-service injury or disease, including in-service asbestos 
exposure.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disorder, to 
include as due to asbestos exposure, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.102, 3.303, (2010).   





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain.  
The Board notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the claimant's 
possession that pertains to the claim was recently removed from 
the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.   Those five 
elements include: (1) Veteran status;  (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  In the present appeal, because the service 
connection claim is being denied, and no effective date or rating 
percentage will be assigned, the Board finds that there can be no 
possibility of any prejudice to the Veteran under the holding in 
Dingess, supra.  

In May 2009, the Board remanded the issue on appeal to the 
Appeals Management Center (AMC) for further development.  The 
record indicates that the AMC complied with the Board's requests, 
providing the Veteran with multiple VA examinations in June and 
July 2010 and obtaining outstanding private medical records from 
Dr. E. W.  As such, the Board finds that the AMC complied with 
the May 2009 Remand directives and will proceed to render a 
decision on the Veteran's claim.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (noting the Board's duty to "insure [the 
RO's/AMC's] compliance" with the terms of its remand orders).

In October 2006 and June 2009 letters, the RO provided notice to 
the Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, what information and 
evidence that VA will seek to provide, and what information and 
evidence the Veteran is expected to provide. 

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the claims 
file includes the Veteran's service treatment records, post-
service VA and private treatment records, VA examinations, and 
the Veteran's statements.  In view of the foregoing, the Board 
finds that VA has fulfilled its duties to notify and assist the 
Veteran in the claim under consideration.  

Service Connection for a Pulmonary Disorder

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 
3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In September 2006, the Veteran filed the present claim seeking 
service connection for a pulmonary disorder.  He alleges that he 
was exposed to asbestos while working aboard the USS Shangri La, 
noting that he worked in the engine room which was full of 
asbestos and that he was exposed to asbestos while removing 
asbestos insulation from pipes.  On the response to a July 2009 
VA Asbestos Questionnaire, the Veteran reported that the only 
time that he was exposed to asbestos was while aboard the USS 
Shangri La.

There is no specific statutory guidance with regard to asbestos 
related claims, nor has the VA Secretary promulgated any 
regulations in regard to such claims.  However, VA has issued a 
circular on asbestos-related diseases.  DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) provides guidelines for 
considering compensation claims based on exposure to asbestos.  
The information and instructions from the DVB Circular were 
included in the VA Adjudication Procedure Manual, M21-1 (M21-1), 
Part VI, § 7.21.  In December 2005, M21-1, Part VI was rescinded 
and replaced with a new manual, M21-1MR, which contains the same 
asbestos-related information as M21-1, Part VI.  The Court of 
Veterans Appeals (now the Court of Appeals for Veterans Claims 
and hereinafter the Court) has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under the DVB Circular guidelines.  See 
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. 
App. 428 (1993).

Subpart ii of M21-1MR Part IV, lists some of the major 
occupations involving exposure to asbestos including mining, 
milling, work in shipyards, insulation work, demolition of old 
buildings, carpentry and construction, manufacture and servicing 
of friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring materials, 
asbestos cement and pipe products, and military equipment.  High 
exposure to respirable asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers, and this is 
significant considering that, during World War II, U.S. Navy 
veterans were exposed to chrysotile, amosite, and crocidolite 
that were used extensively in military ship construction.  
Furthermore, it was revealed that many of these shipyard workers 
had only recently come to medical attention because the latent 
period for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease.  M21-
1MR, Part IV Subpart ii, Chapter 2, Section C, Topic 9, see also 
M21- 1MR Part IV, Subpart ii, Chapter 1, Section H, Topic 29.  

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C in 
essence acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), with 
the most common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).  

With respect to claims involving asbestos exposure, VA must 
determine whether or not military records demonstrate evidence of 
asbestos exposure during service, develop whether or not there 
was pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  VA satisfied the 
above requirements by obtaining the Veteran's service personnel 
files and providing the Veteran an asbestos questionnaire.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases are 
not substantive rules, and there is no presumption that a Veteran 
was exposed to asbestos in service by reason of having served 
aboard a ship.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 2002); VAOPGPREC 4-
2000.  It should also be noted that  for many asbestos related 
diseases, the latency period varies from ten to forty-five or 
more years between first exposure and development of disease. Id. 
at IV.ii.2.C.9.d.

The evidence demonstrates that the Veteran was likely exposed to 
asbestos during active duty service.  Hickson v. West, 12 Vet. 
App. 247, 253 (holding that service connection requires medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  In various lay statements, 
the Veteran reported that he was exposed to asbestos during 
service; specifically, that he was exposed to asbestos while 
removing asbestos insulation from pipes.  Although the Veteran's 
service treatment records are negative for asbestos-related 
disease or any mention of asbestos exposure, the Veteran's 
service personnel records reflect that the Veteran's military 
duties included service as an engineer, which likely would have 
required him to perform activities exposing him to asbestos 
during service, including insulation work and use of pipe 
products.  See VA Adjudication Procedure Manual, M21-1, Part VI, 
para. 7.21.  

The Veteran is competent to provide evidence about matters of 
which he has personal knowledge; for example, he is competent to 
report that he experienced an event during service or that he had 
certain symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 405-406 
(1995); Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the 
Veteran is competent to testify that he was exposed to asbestos 
during service.  The Board also considers the Veteran's 
statements to be credible, as they are consistent with his 
personnel records which reflect that his military occupational 
specialty would likely have required some exposure to asbestos 
during service.  See VA Adjudication Procedure Manual, M21-1, 
Part VI, para. 7.21.  Thus, the Board finds that the Veteran's 
statements are credible and sufficient to establish that he was 
exposed to asbestos during active duty service.

Even finding the Veteran had in-service exposure to asbestos, 
competent evidence is required for a determination that the 
Veteran has an asbestos-related disability, and that asbestosis 
or another asbestos-related disorder is etiologically related to 
asbestos exposure in service.  After a review of the evidence, 
the Board finds that the record does not indicate that the 
Veteran has an asbestos-related respiratory disability or that 
his chronic obstructive pulmonary disease is due to any in-
service injury or disease, including in-service asbestos 
exposure.

According to the Veteran's in-service treatment records, there is 
no evidence that the Veteran complained of or was treated for a 
pulmonary disorder or symptoms of pulmonary disorder.  The 
Veteran's October 1956 separation examination also does not 
reflect a history, complaints, or findings of pulmonary disorder.

The Veteran is competent to testify as to his observable 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Although the Veteran is competent to relate symptoms of a lung 
disorder or breathing disorder since service, the Veteran has not 
even asserted continuity of symptomatology since service 
separation. In the context of the October 1956 examination upon 
separation from service and negative post-service treatment 
records, the Board finds as a fact that there were not continuous 
symptoms of a lung or breathing disorder since service 
separation.  As the Veteran is contending that his current 
pulmonary disorder is due to exposure to asbestos in service, and 
is not contending that he has had symptoms of a pulmonary 
disorder since separating from service, there is no basis for 
finding continuity of symptomatology of symptoms after service.  
For this reason, the continuity of symptomatology provisions of 
38 C.F.R. § 3.303(b) are not applicable in this case.

On the question of nexus between currently diagnosed pulmonary 
disorder and service, including asbestos exposure in service, the 
evidence includes private treatment records from January 2001 to 
June 2009 that indicate the Veteran has a current pulmonary 
disorder; however, these records do not reflect an opinion on the 
etiology of that disorder.  The private treatment records 
diagnose the Veteran with obstructive sleep apnea and coronary 
artery disease (CAD).  

A September 2007 VA Pulmonary Function Test (PFT) record reports 
that the Veteran was diagnosed with a "possible chest 
restriction."  The VA examiner noted that, according to the PFT, 
there was no evidence of an obstructive pulmonary defect.  In an 
April 2008 private PFT, the examiner, Dr. E. W., diagnosed the 
Veteran as having a "moderate restrictive defect" but also 
noted "no obstruction."  In a June 2010 VA respiratory 
examination, the examiner diagnosed a moderately severe, 
restrictive lung disease.  In a July 2010 VA respiratory 
examination, the examiner diagnosed a restrictive lung disease 
and obstructive sleep apnea.  

There is no competent medical evidence of record to indicate that 
the Veteran's current pulmonary disorder is related to service, 
and the competent medical evidence that is of record tends to 
weigh against a finding of relationship between currently 
diagnosed pulmonary disorders and service, including in-service 
asbestos exposure.  In a June 2010 VA respiratory examination and 
a July 2010 addendum, the VA examiner pertinently opined, after a 
thorough examination of the Veteran, including a Computed 
Tomography (CT) scan, and upon review of the history in the 
claims file, that "the current diagnoses of restrictive lung 
disease and obstructive sleep apnea are less likely than not 
related to asbestos in the service."  The VA examiner stated 
that "there is documentation of post-service heating and air 
conditioning work as a civilian" and that "a literature search 
shows that cardiac disease which is found in [the Veteran's] 
records is usually a comorbid condition contributing to his 
shortness of breath."  The VA examiner also stated "[a]s 
previously noted in the respiratory examination, this shows that 
[the Veteran] is receiving Advair and Symbicort with a CT of the 
thorax dated [June 18, 2010] showing a few small areas of 
scarring, but it is equivocal regarding asbestosis."  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing 
service connection requires finding a relationship between a 
current disability and events in service or an injury or disease 
incurred therein)  

There is no competent evidence of record contrary to the medical 
opinion of the July 2010 VA examiner, nor is there any medical 
evidence indicating that the Veteran's current pulmonary disorder 
is due to any other injury or disability.  Private treatment 
records from January 2001 to June 2009 confirm a current 
pulmonary disorder; however, they are silent as to whether the 
Veteran's current pulmonary disorder is related to his exposure 
to asbestos while in service.  In a May 2008 follow-up 
appointment, Dr. E. W. found that the Veteran's weakness and 
fatigue were likely "due to cardiac problems."  The Veteran has 
had ample opportunity to secure medical evidence in his favor and 
submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 
5107(a) (West 2002) (it is a claimant's responsibility to support 
a claim for VA benefits).  

The Board acknowledges the Veteran's lay statements indicating 
his belief that his current pulmonary disorder is related to 
exposure to asbestos in service.  See, e.g., June 2010 VA 
Examiner's Report.  To the extent that the Veteran contends that 
his currently diagnosed pulmonary disability is related to his 
active duty service, he is not competent to render such a medical 
nexus opinion regarding the more complex disabilities of COPD and 
asbestosis, disabilities that require specific clinical testing 
to even diagnose.  See 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  This is not a case 
in which the Veteran's lay beliefs alone can serve to establish 
an association between his pulmonary disorder and his military 
service.
Accordingly, the statements by the Veteran purporting to 
establish a medical link between his current disabilities and his 
military service are not competent on the complex medical 
question of nexus in this case.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  

On the question of nexus of currently diagnosed respiratory 
disability, the Board finds that the weight of the competent 
evidence demonstrates that the currently diagnosed pulmonary 
disorder is not related to any in-service injury or disease, 
including to asbestos exposure in service.  The Board places more 
probative weight on and the opinion of the July 2010 VA examiner, 
who stated that "the current diagnoses of restrictive lung 
disease and obstructive sleep apnea are less likely than not 
related to asbestos in the service."

In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for service connection for a pulmonary disorder.  
Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the benefits 
sought on appeal are denied.


ORDER

Service connection for a pulmonary disorder, to include as due to 
asbestos exposure, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


